By the Court.
In taking depositions within this state, the statute requires notice to the adverse party, if within twenty miles: As to those taken out,of the state, which the statute in strictness does not extend to, and which can only be admitted on the ground of their being so taken as to come fully within the equity of the statute; there ought to be notice to the adverse party or to his known agent or attorney, if either are within twenty miles of the place of caption; which not having been given in this case the deposition is not admissible.